                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


KURT KUSHNER,                                        :
                                                     :    Case No. 2:18-cv-01020
               Plaintiff,                            :
                                                     :    JUDGE ALGENON L. MARBLEY
       v.                                            :
                                                     :    Magistrate Judge Vascura
NATIONWIDE MUTUAL INSURANCE                          :
COMPANY, et al.,                                     :
                                                     :
               Defendants.                           :


                                      OPINION & ORDER

                                      I. INTRODUCTION

       This matter is before the Court on Plaintiff and Defendants’ Cross-Motions for Summary

Judgment. (Docs. 18 & 19.) The Motions are fully briefed, and the Court will resolve each of

them without oral argument. For the reasons set forth below, the Court GRANTS Defendants’

Motion [#19] and DENIES Plaintiff’s Motion [#18].

                                       II. BACKGROUND

                                       A. Related Lawsuit

       Plaintiff has a related lawsuit pending before this Court that provides relevant background

to the claims at issue here. (See Kushner v. Nationwide Mutual Insurance Co., et al., 17-cv-00715.)

The Court draws largely from its September 26, 2019 Summary Judgment Opinion and Order to

set forth the facts in that case. (See 17-cv-00715, Doc. 59.)

       From July 1, 1998 through February 17, 2003, Plaintiff Kurt Kushner worked as an

independent contractor who sold products for Defendant Nationwide Mutual Insurance Company

(“Nationwide”), including property and casualty insurance, life insurance, annuities, and mutual


                                                 1
funds. On February 17, 2003, Nationwide hired Plaintiff as an employee, giving him the title of

Territory Sales Director. In this new role, Plaintiff participated in the Nationwide Retirement Plan

(“NRP”). Plaintiff did not participate in the NRP prior to this time.

       In 2002, Nationwide went through a change, whereby recordkeeping for the NRP was

moved from an internal system to Aon Hewitt, a third party. To that end, Nationwide sent Aon

Hewitt bi-weekly data feeds from its human resources system, which contained information such

as employees’ date of hire, date of birth, and salary. Aon Hewitt, in turn, used this information to

determine eligibility and calculate benefits under the NRP, as well as to prepare benefits estimates.

When Nationwide sent Aon Hewitt Plaintiff’s HR information, Plaintiff’s hire date was

erroneously recorded as July 1, 1998, the date he began working as an independent contractor, as

opposed to February 17, 2003, the date he began working as a Nationwide employee. It is unclear

who or what at Nationwide was responsible for this transmission error, but consequently, Aon

Hewitt miscalculated Plaintiff’s benefits amount under the NRP, showing he was entitled to a

much higher sum than was the reality.

       In early 2004, Nationwide sent Plaintiff a Total Rewards Statement. The Statement noted

Plaintiff’s correct hire date, February 17, 2003, and provided that Plaintiff had an estimated

accrued monthly benefit of $620, which would be paid out upon his retirement. In addition, the

Statement specified that Plaintiff was 100% vested in his accrued benefit. After receiving this

Statement, Plaintiff called Nationwide’s Associate Service Center to confirm that he was 100%

vested in the NRP. The representative he spoke with responded affirmatively, stating that the NRP

recognized Plaintiff’s years of service as an independent contractor. This, however, was incorrect.

       For the next ten years, Plaintiff continued to receive annual Rewards Statements. Those

Statements provided the following estimates:



                                                 2
                Statement Date                          Estimated Accrued Monthly Benefit
                                                             Payable Upon Retirement

                   2004/2005                                          $1,017

                   2005/2006                                          $1,169

                   2006/2007                                          $1,535

                   2007/2008                                          $1,802

                   2008/2009                                          $2,264

                   2009/2010                                          $2,684

                   2010/2011                                          $3,203

                   2011/2012                                          $3,520

                   2012/2013                                          $3,852

                   2013/2014                                          $4,129



Based on these representations, Plaintiff opted to support his children’s college funding without

having them take on any debt and he also passed up a job opportunity that would have provided

him with more money.

       In 2014, Nationwide transferred recordkeeping for the NRP from Aon Hewitt to Fidelity.

It was during this transition that Nationwide discovered that Aon Hewitt had been using Plaintiff’s

incorrect hire date for its benefits calculations. Once corrected, it was determined that, as of

November 2014, Plaintiff was only entitled to receive $1,327 per month upon retirement, rather

than the $4,129 per month reflected in his most recent Rewards Statement. Plaintiff subsequently

filed a claim with Nationwide’s Administrative Committee, also named as a Defendant in this case,

for the benefits promised in his Rewards Statements. The Administrative Committee denied

Plaintiff’s claim in a letter dated May 26, 2015.

                                                    3
        While the dispute surrounding Plaintiff’s retirement benefits was ongoing, Defendants

assert that Plaintiff’s performance at work began to decline. According to Defendants, Plaintiff

had underperformed in three categories of sales during the first six months of 2013. For that sales

period, he received a performance rating of 3, or “good.” Plaintiff continued to underperform in

several sales categories in 2014, again receiving a performance rating of 3. Then, in 2015,

Plaintiff’s performance rating dropped to 2, or “inconsistent,” after he met only 64.1% of his sales

goals for a particular product. This prompted Nationwide to implement performance coaching for

Plaintiff in August 2016. Plaintiff, however, still failed to meet his sales objectives for that year.

Nationwide eventually placed Plaintiff on final written notice in 2017, warning him that if he failed

to meet expectations, his employment might be terminated. Plaintiff did meet the goals set out in

his final written notice.

        In September 2017, Nationwide underwent a Reduction in Force (“RIF”), whereby

Plaintiff, along with nine other Territory Sales Directors were ultimately selected for termination.

This was roughly one month after Plaintiff filed a federal lawsuit against Defendants.

Accordingly, Plaintiff brought two claims against Defendants.           First, Plaintiff alleged that

Defendants violated ERISA § 502(a)(3) by breaching their fiduciary duty to furnish accurate

employee benefits information. Second, Plaintiff alleged that Defendants violated ERISA § 510

by retaliating against him for engaging in protected conduct. The Court dismissed this second

claim at the summary judgment stage.

                                       B. Present Lawsuit

        Following Plaintiff’s termination, Nationwide offered a severance payment of $49,067.31,

contingent upon Plaintiff signing a standard Severance Payment and Release Agreement. Under

the Nationwide Severance Plan, an employee is eligible for severance pay when:



                                                  4
        1) Your employment relationship with all Participating Employers and Non-Participating
           Employers ends due solely to an Involuntary Termination due to Job Elimination; and

        2) You have signed a Severance Payment and Release Agreement within the timeframe
        communicated by the Plan Administrator.


(Doc. 18-1 at 42.) A Severance Payment and Release Agreement under the Nationwide Plan is

defined as “an agreement between the Associate and the Plan Sponsor that resolves and settles all

possible disputes and claims pertaining to or arising from the Associate’s employment and

discontinuation of employment from the Plan Sponsor and all other Companies.” (Id. at 51.)

When Plaintiff received Defendants’ Severance Payment and Release Agreement, he made several

written changes in an effort to preserve his ability to bring the challenges set forth in his related

federal lawsuit. (Id. at 21.) Plaintiff then signed the amended Agreement and returned it to

Defendants. On December 21, 2017, Plaintiff’s attorney received an email that read: “Tybe,

following up on our telephone call, Nationwide will not accept any edits by Mr. Kushner to its

severance and release agreement. Thanks.” (Doc. 18-5.)


        On January 8, 2018, Plaintiff filed for severance pay under the Nationwide Severance Plan.

The Administrative Committee placed Plaintiff’s claim on the agenda for its February 7, 2018

meeting. In a letter dated February 7, 2018, the Administrative Committee denied Plaintiff’s

claim, finding:


        The Committee determined that the document you provided, which excluded the lawsuit
        you filed against Nationwide Mutual Insurance Company, did not satisfy the definition of
        Severance Payment and Release Agreement cited above.


(Doc. 18-1 at 15.) Plaintiff appealed this decision, which was also denied by letter on May 8,

2018:



                                                 5
       In numbered paragraph 4, the severance payment and release agreement you submitted
       excluded the lawsuit you filed against Nationwide Mutual Insurance Co. In addition, you
       excluded in paragraph 5 a claim for “promissory estoppel (promises on which Employee
       relied).” The Committee determined that the document you provided did not resolve and
       settle all possible disputes and claims pertaining to arising from your employment and
       discontinuation of your employment from Nationwide. Therefore, you were not eligible
       for Severance Pay.

(Id. at 35.) Following this denial, Plaintiff filed the present action on September 7, 2018 seeking

administrative review of the Committee’s decision.

                                   III. STANDARD OF REVIEW

       Federal Rule of Civil Procedure 56(a) provides that a court may grant summary judgment

if “the movant shows there is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.” Fed. R. Civ. P. 56(a). No dispute of material fact exists where

the record “taken as a whole could not lead a rational trier of fact to find for the non-moving party.”

Matsushita Elec. Indus., Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). In resolving cross-

motions for summary judgment, “the court must evaluate each party’s motion on its own merits,

taking care in each instance to draw all reasonable inferences against the party whose motion is

under consideration.” B.F. Goodrich Co. v. United States Filter Corp., 245 F.3d 587, 592 (6th

Cir. 2001) (quoting Taft Broadcasting Co. v. United States, 929 F.2d 240, 241 (6th Cir. 1991)).

Ultimately, the court must evaluate “whether the evidence presents a sufficient disagreement to

require submission to a jury or whether it is so one-sided that one party must prevail as a matter of

law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52.

                                          IV. ANALYSIS

        Plaintiff and Defendants each move for summary judgment on a singular question: Did

the Administrative Committee appropriately interpret Nationwide’s Severance Plan in denying

Plaintiff’s claim for severance pay?



                                                  6
                                  A. Proper Standard of Review

       As an initial matter, the parties disagree over the appropriate standard to apply when

reviewing the Administrative Committee’s decision. Plaintiff argues that the Court should apply

de novo review, whereas Defendants maintain that the Court should apply the arbitrary and

capricious standard.

       The Sixth Circuit has instructed that a plan administrator’s denial-of-benefits decision is

ordinarily reviewed de novo. Clemons v. Norton Healthcare Inc. Retirement Plan, 890 F.3d 254,

264 (6th Cir. 2018). If, however, the plan “gives the administrator or fiduciary discretionary

authority to determine eligibility for benefits or to construe the terms of the plan,” courts review

such decisions under the arbitrary and capricious standard. Id. (citing Firestone Tire & Rubber

Co. v. Bruch, 489 U.S. 101, 111, 115 (1989)).

       Here, Plaintiff concedes that the Nationwide Severance Plan vests the Administrative

Committee with the discretion to interpret the Plan, and that its interpretation is final and binding.

(See Doc. 18-1 at 123.) But Plaintiff argues that the December 21, 2017 email from Nationwide’s

counsel indicating that Nationwide would not accept his edits to the Severance Payment and

Release Agreement suggests that Nationwide, and not the Administrative Committee, made the

decision to deny his claim for benefits. (See Doc. 18-5.) As such, Plaintiff contends that a

deferential standard of review is not justified. See Shelby Cty. Health Care Grp. v. Majestic Star

Casino, 581 F.3d 355, 365 (6th Cir. 2009) (“Where a plan administrator does not make the benefits

decision, the plan administrator has not exercised its discretionary authority, and therefore, a

deferential standard of review is not justified.”).

       Notwithstanding the December 21, 2017 email, the record demonstrates that the

Administrative Committee made the ultimate decision to deny Plaintiff’s claim for severance pay.



                                                      7
Indeed, the Administrative Committee considered Plaintiff’s claim independently during its

February 7, 2018 meeting. (See Doc. 18-1 at 10: “Kurt Kushner, #361659, is requesting that the

Plan accepts his Severance agreement with his written edits.”) Subsequently, the Administrative

Committee sent Plaintiff a letter stating it had reviewed his claim and setting forth the reasons for

denying his claim based on its interpretation of the Severance Plan. (See id. at 15.) The Committee

followed this same process during Plaintiff’s appeal. (See id. at 35-36.) Hence, the Administrative

Committee did not forfeit its discretionary authority over interpreting the Severance Payment

Plan’s provisions. Accordingly, the Court must apply the arbitrary and capricious standard in

review of the Committee’s decision.

   B. Whether the Administrative Committee’s Decision was Arbitrary and Capricious

       Plaintiff argues that even applying an arbitrary and capricious standard, the Administrative

Committee erred in denying his claim for severance pay. The Court disagrees.

       Review under the arbitrary and capricious standard is highly “deferential,” and the Court

must “uphold a benefit determination if it is rational in light of the plan’s provisions.” Univ. Hosp.

of Cleveland v. Emerson Elec. Co., 202 F.3d 839, 846 (6th Cir. 2000) (quoting Yeager v. Reliance

Standard Life Ins. Co., 88 F.3d 376, 381 (6th Cir. 1996)) (internal quotations omitted). In other

words, “[w]hen it is possible to offer a reasoned explanation, based on the evidence, for a particular

outcome, that outcome is not arbitrary or capricious.” Id. (quoting Davis v. Kentucky Finance Cos.

Retirement Plan, 887 F.2d 689, 693 (6th Cir. 1989)). Still, “if a benefit plan gives discretion to an

administrator or fiduciary who is operating under a conflict of interest, that conflict must be

weighed as a factor in determining whether there is an abuse of discretion.” Clemons, 890 F.3d at

264 (quoting Firestone, 489 U.S. at 115); see Cox v. Standard Ins. Co., 585 F.3d 295, 299 (6th

Cir. 2009) (“When the same entity determines eligibility for benefits and also pays those benefits



                                                  8
out of its own pocket, an inherent conflict of interest arises. In close cases, courts must consider

that conflict as one factor among several in determining whether the plan administrator abused its

discretion in denying benefits.”).

       Here, it is undisputed that in order to qualify for severance pay, Plaintiff was required to

sign a Severance Payment and Release Agreement. (See Doc. 18-1 at 42.) A Severance Payment

and Release Agreement is defined as “an agreement between the Associate and the Plan Sponsor

that resolves and settles all possible disputes and claims pertaining to or arising from the

Associate’s employment and discontinuation of employment from the Plan Sponsor and all other

Companies.” (Id. at 51.) Because Plaintiff altered his Release Agreement to ensure he preserved

his right to sue Defendants in federal court challenging the amount of money he stood to receive

under the Nationwide Retirement Plan, and because the Committee understood that lawsuit as a

dispute and/or claim pertaining to Plaintiff’s employment, the Committee rejected Plaintiff’s

proposed Agreement and concluded that he was not eligible for severance pay. The Court finds

that the Administrative Committee’s justification for denying Plaintiff’s claim was reasonable.

       Moreover, any conflict the Administrative Committee may have had as the subject of

Plaintiff’s lawsuit, or as the body responsible for both determining eligibility for and paying

benefits, does not lead the Court to believe it abused its discretion in denying Plaintiff’s claim for

severance pay.    To the contrary, it was objectively reasonable to conclude that a lawsuit

challenging the amount of pay Plaintiff accrued stemming from his years working at Nationwide

is dispute pertaining to his employment at the Company. Accordingly, the Administrative

Committee’s decision to deny Plaintiff’s claim for severance pay was not arbitrary or capricious.




                                                  9
                                    V. CONCLUSION

       For the reasons stated herein, the Court GRANTS Defendants’ Motion for Summary

Judgment [#19] and DENIES Plaintiff’s Motion for Summary Judgment [#18]. This resolves all

issues in this case. This case is hereby DISMISSED.

       IT IS SO ORDERED.



                                           /s/ Algenon L. Marbley___
                                          ALGENON L. MARBLEY
                                          CHIEF UNITED STATES DISTRICT JUDGE

DATED: January 13, 2020




                                             10
